Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of generating and managing a content selection graph data structure without significantly more. 
Claim 1 recites generating a content selection graph corresponding to a future timepoint by processing the nodes, response data, and edges, and preloading the content selection graph with a start time indicating when the content selection graph becomes active. 
Claim 11 describes a system for generating a content selection graph that obtains no data, response data, and stores the node and response data in association with one another.
Claim 16 receives several types of data, including a timepoint, client specific information, a node identifier, and response data, and stores and accesses this received information. 
Each of the independent claims 1, 11, and 16 are directed towards the processing and management of data without significantly more. A human mind is capable of processing and managing data with the aid of pen and paper or a generic machine. Because the claims are directed towards the processing and management of data in a way that human mind is capable of doing, the claims are directed towards a mental process. 
This judicial exception is not integrated into a practical application because the claims do not appear to improve the processing of a computer or require the use of a specific machine. Claim 1 merely receives data, processes the data and generates a data structure in the form of a content selection graph, and make the content selection graph available at a future timepoint. It is noted that the content selection graph is not used in any manner in the claim. Claim 11 similarly receives data to generate a content selection graph that is not used. Claim 16 similarly receives data, stores the data, and later accesses the data in response to request. No use of the data beyond accessing is claimed in claim 16. As such, none of the independent claims appear to integrate the judicial exception into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not contain additional elements. Each of the claims is directed solely towards receiving data and processing the data to generate a content selection graph (claims 1 and 11) or accessing the data at a later point (claim 16). They do not appear to be additional elements that are sufficient to amount to significantly more than the judicial exception. There do not appear to be any additional elements that improve the processing of a computer or require the use of a specific machine.
Dependent claims 2-10, 12-15, and 17-20 similarly are directed towards the processing of data to generate data structures, process metadata, or simply display output. None of the dependent claims appear to improve the processing of a computer or require the use of a specific machine. None of the dependent claims appear to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because, though the claims are directed towards “a machine readable storage medium,” the definition of “machine readable storage medium” from the specification is open ended and does not exclude signals per se. Notably, paragraph [00116] of the specification states that “machine readable storage media can be any available storage media that can be accessed by the computer … Machine readable storage media can be implemented in connection with any method or technology for storage of information.” 
As such, because the “machine readable storage medium” encompasses wireless media and forms of energy, the “machine readable storage medium” is not clearly directed towards a manufacture. The claimed “machine readable storage medium” is clearly not a process, machine, or composition of matter. Therefore, claims 16-20 do not fall within at least one of the four categories of patent eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryc (US Pre-Grant Publication 2018/0365155) in view of Busayarat (US Pre-Grant Publication 2017/0104838). 

As to claim 1, Bryc teaches a method comprising: 
generating a content selection graph corresponding to a future timepoint, comprising processing node data representing content associated with the timepoint into node identifiers … , and processing edge data associated with the node data into graph edges (see generally paragraphs [0034] - [0038]. Paragraph [0037] discusses the generation of a new content selection graph. Also see figures 4-5. Paragraph [0036] discusses how the graphs are to be used at a future time T1. Paragraph [0051] - [0052] also generally discuss the generation of a content selection graph to be used at a future time); and 
preloading the content selection graph into an in-memory data storage in association with a start time, corresponding to the future timepoint, at which the content selection graph becomes active (see generally paragraphs [0034] - [0038]. Also see paragraph [0051] - [0052] for the generation of a content selection graph to be used at a future time. Paragraph [0026] notes that pre-cache data items may become active at a specified time).  
Bryc does not explicitly show:
and response data for respective node identifiers; 
Busayarat more clearly shows: 
response data for respective node identifiers (see paragraph [0029]. Response data in the form of menu navigation items may be stored). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bryc in view of Busayarat because both references are directed towards the creation and caching of a client decision graph. Busayarat merely provides further elaboration on what is done when the user interface makes use of the client decision graph. This will add functions to Bryc that enable a user to navigate the client decision graph and access content items, increasing the utility of the client decision graph in Bryc. 

As to claim 2, Bryc teaches the method of claim 1, further comprising receiving a request for content, the request comprising a node identifier of a node in the content selection graph, and returning respective response data associated with the node in response to the request (see Busayarat paragraph [0029]).  

As to claim 3, Bryc teaches the method of claim 1, wherein the processing the edge data comprises using first edge data associated with first node identifier of a first graph node to locate second node data of a second graph node having a second node identifier (see Bryc generally paragraphs [0034] - [0038] and Figures 4-5).  

As to claim 11, Bryc teaches a system, comprising: 
a processor (see paragraph [0066]); and 
a memory that stores executable instructions that, when executed by the processor (see paragraph [0066]-[0067]), facilitate performance of operations, the operations comprising, 
generating a content selection graph (see paragraphs [0034] - [0038] and [0051] - [0052] and figures 4 and 5. Also see the rejection of claim 1), 
the content selection graph comprising node identifier, response data associations for nodes representing content (see paragraphs [0034] - [0038] and [0051] - [0052] and figures 4 and 5), 
the generating comprising, 
obtaining a first node identifier and first edge data associated with the first node identifier, 
Bryc does not explicitly teach:
obtaining first response data for the first node identifier, 
storing the first response data in association with the first node identifier, 
obtaining a second node identifier based on the first edge data associated with the first node identifier, 
obtaining second response data for the second node identifier, and 
storing the second response data in association with the second node identifier.  
Busayarat teaches: 
obtaining first response data for the first node identifier (see paragraph [0029]. To build the client graph requires nodes and responses to nodes that lead to other nodes), 
storing the first response data in association with the first node identifier(see paragraph [0029]. A response to selecting a first node may be stored), 
obtaining a second node identifier based on the first edge data associated with the first node identifier (see paragraph [0029]. Additional nodes, including additional provider nodes linked to the first node, may be obtained), 
obtaining second response data for the second node identifier (see paragraph [0029]. Responses to the selection of nodes may be stored), and 
storing the second response data in association with the second node identifier (see paragraph [0029]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bryc in view of Busayarat because both references are directed towards the creation and caching of a client decision graph. Busayarat merely provides further elaboration on what is done when the user interface makes use of the client decision graph. This will add functions to Bryc that enable a user to navigate the client decision graph and access content items, increasing the utility of the client decision graph in Bryc. 

As to claim 12, Bryc as modified teaches the system of claim 11, wherein the content selection graph is associated with a future timepoint, and wherein the obtaining the first response data for the first node identifier comprises communicating with a data retrieval service that returns the first response data for the node identifier based on the future timepoint (see Bryc paragraphs [0051] - [0052]).  

As to claim 13, Bryc as modified teaches the system of claim 11, wherein the content selection graph is associated with client-specific information, and wherein the obtaining the first response data for the first node identifier comprises communicating with a data retrieval service that returns the first response data for the node identifier based on the client-specific information (see Bryc paragraphs [0051] - [0052]. User specific information may be cached).  

As to claim 14, Bryc as modified teaches the system of claim 11, wherein the content selection graph is associated with a future timepoint and client-specific information, and wherein the obtaining the first response data for the first node identifier comprises communicating with a data retrieval service that returns the first response data for the node identifier based on the future timepoint and the client-specific information (see Bryc paragraphs [0051] - [0052]. User specific information and future information may be cached).  

As to claim 15, Bryc as modified teaches the system of claim 11, wherein the storing the first response data comprises writing the first response data to a Redis cache (see Bryc paragraphs  [0026]-[0027]).  

As to claim 16, Bryc teaches a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising: 
obtaining a timepoint (see paragraphs [0034] - [0038] and [0051] - [0052] and figures 4 and 5); 
obtaining client-specific information (see paragraphs [0034] - [0038] and [0051] - [0052] and figures 4 and 5. User specific information may be obtained); 
obtaining a first node identifier (see paragraphs [0034] - [0038] and [0051] - [0052] and figures 4 and 5); 
Bryc does not explicitly teach: 
obtaining first response data associated with the first node identifier and the timepoint, the first response data formatted based on the client-specific information; 
maintaining the first response data in association with the first node identifier in an in-memory data structure; and 
accessing the first response data in the in-memory data structure in response to a request for data corresponding to the first node identifier.  
Busayarat teaches: 
obtaining client-specific information (see paragraph [0044]. Client specific information to format the data may be obtained)); 
obtaining first response data associated with the first node identifier and the timepoint, the first response data formatted based on the client-specific information (see Busayarat paragraph [0029]. Response data such as many data is stored. As noted in paragraph [0044], data may be formatted based on the client device); 
maintaining the first response data in association with the first node identifier in an in-memory data structure (see Busayarat paragraph [0029]); and 
accessing the first response data in the in-memory data structure in response to a request for data corresponding to the first node identifier (see Busayarat paragraph [0029]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bryc in view of Busayarat because both references are directed towards the creation and caching of a client decision graph. Busayarat merely provides further elaboration on what is done when the user interface makes use of the client decision graph. This will add functions to Bryc that enable a user to navigate the client decision graph and access content items, increasing the utility of the client decision graph in Bryc. 

As to claim 17, Bryc as modified teaches the machine-readable storage medium of claim 16, wherein the maintaining the first response data in association with the first node identifier in the in- memory data structure comprises storing the first response data at a location in the in- memory data structure based on a hash of the first node identifier (see Busayarat paragraph [0045]).  

As to claim 18, Bryc as modified teaches the machine-readable storage medium of claim 16, wherein the instructions further comprise, determining first edge data associated with the first node identifier (see Bryc paragraphs [0034] - [0038]), 
determining a second node identifier from based on the first edge data (see Bryc paragraphs [0034] - [0038]), 
obtaining second response data associated with the second node identifier and the timepoint (see Bryc paragraphs [0034] - [0038]), 
wherein the second response data is formatted based on the client-specific - 54 -information (see Busayarat paragraph [0044]), 
maintaining the second response data in association with the second node identifier in an in-memory data structure (see Bryc paragraphs [0034] - [0038]), and 
accessing the second response data in the in-memory data structure in response to a second request for second data corresponding to the second node identifier (see Busayarat paragraph [0029]).  

As to claim 19, Bryc as modified teaches the machine-readable storage medium of claim 16, wherein the instructions further comprise, before obtaining the second response data associated with the second node identifier, determining that the second node identifier has not previously been used to previously obtain the second response data (see Busayarat paragraph [0030]. Each identifier may be globally unique).  

As to claim 20, Bryc as modified teaches the machine-readable storage medium of claim 16, wherein the obtaining the first response data comprises communicating request data to a data retrieval service, wherein the request data comprises first node identifier data, timepoint data, and client-specific information (see Busayarat paragraph [0029] and [0044] for requesting using node identifier data and client specific information. See Bryc for a request having to match a certain time point data). 

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bryc (US Pre-Grant Publication 2018/0365155) in view of Busayarat (US Pre-Grant Publication 2017/0104838), and further in view of Harris et al. (US Pre-Grant Publication 2019/0362263). 

As to claim 4, Bryc as modified teaches the method of claim 1.
Bryc does not clearly show wherein the generating the content selection graph comprises obtaining a first node identifier from a build data structure, adding a second node identifier corresponding to first edge data associated with the first node identifier to the build data structure, adding first node data to the content selection graph as a first - 49 -node identified by the first node identifier, and removing the first identifier from the build data structure.  
Harris teaches wherein the generating the content selection graph comprises obtaining a first node identifier from a build data structure, adding a second node identifier corresponding to first edge data associated with the first node identifier to the build data structure, adding first node data to the content selection graph as a first - 49 -node identified by the first node identifier, and removing the first identifier from the build data structure (see paragraphs [0029] and [0047]. Harris shows creating queue of nodes to potentially add to a community graph. Nodes are removed from the queue when they are added to the graph. This is obtaining node identifiers from a build structure, and adding nodes to the graph, and removing node identifiers from the build structure. Harris defines a community as a collection of nodes in a graph, see paragraph [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bryc by the teachings of Harris because both references are directed to the generation of a graph from nodes. Harris simply shows an efficient method of processing the nodes to create a graph. Bryc it is able to receive content selection nodes and create a graph. Thus, Bryc can benefit from the graph generation techniques of Harris in receiving and cataloguing or ranking the nodes then using that catalog to generate a graph. . 

As to claim 5, Bryc as modified teaches the method of claim 4, further comprising adding the first node identifier to a visited data structure (see Bryc paragraphs [0034]-[0038]. The nodes are added to the cache).  

As to claim 6, Bryc as modified teaches the method of claim 1. 
Bryc wherein the generating the content selection graph comprises obtaining a node identifier from a build data structure, determining that the node identifier has not been previously processed during the generating the content selection graph, and in response to the determining, processing the node identifier, including removing the identifier from the build data structure and adding the node identifier to a visited queue 
Harris teaches wherein the generating the content selection graph comprises obtaining a node identifier from a build data structure, determining that the node identifier has not been previously processed during the generating the content selection graph, and in response to the determining, processing the node identifier, including removing the identifier from the build data structure and adding the node identifier to a visited queue (see paragraphs [0029] and [0047]. When adding nodes to the graph, Harris only adds nodes that have not been processed). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bryc by the teachings of Harris because both references are directed to the generation of a graph from nodes. Harris simply shows an efficient method of processing the nodes to create a graph. Bryc it is able to receive content selection nodes and create a graph. Thus, Bryc can benefit from the graph generation techniques of Harris in receiving and cataloguing or ranking the nodes then using that catalog to generate a graph. . 
  
As to claim 8, Bryc as modified teaches the method of claim 6, further comprising adding the node identifier to a validation data structure (see Bryc paragraphs [0034]-[0038]. The nodes are added to the cache).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bryc (US Pre-Grant Publication 2018/0365155) in view of Busayarat (US Pre-Grant Publication 2017/0104838), further in view of Harris et al. (US Pre-Grant Publication 2019/0362263), and further in view of Strand et al. (US Patent 9,059,938).  

As to claim 7, Bryc as modified teaches the method of claim 6. 
Bryc does not teach further comprising marking the node identifier as invisible for a defined time.  
Strand teaches further comprising marking the node identifier as invisible for a defined time (see 13:20-38. Strand shows marking a user interface element as invisible until a set time. As noted in Bryc, paragraph [0051], and Busayarat, paragraph [0028] nodes may be user interface elements). 
It would have been obvious to one of ordinary skill in the art to have modified Bryc by Strand because both references are directed towards conveying user interface elements to a client. As is noted in Bryc, some user interface elements may not be available until a future time. Strand teaches the same idea, but simply adds an additional factor to user interface elements. This will give an administrator of Bryc more options in choosing how to convey the availability of content to a user. 
Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Bryc (US Pre-Grant Publication 2018/0365155) in view of Busayarat (US Pre-Grant Publication 2017/0104838), and further in view of Strand et al. (US Patent 9,059,938).  

As to claim 9, Bryc as modified teaches the method of claim 1. 
Bryc does not explicitly teach wherein the processing the node data representing the content associated with the timepoint into the node identifiers and the response data for the respective node identifiers comprises communicating, for a first node identifier, time data corresponding to the timepoint to a data retrieval service, and receiving first - 50 -response data corresponding to the first node identifier and the timepoint from the data retrieval service.  
Strand teaches wherein the processing the node data representing the content associated with the timepoint into the node identifiers and the response data for the respective node identifiers comprises communicating, for a first node identifier, time data corresponding to the timepoint to a data retrieval service, and receiving first - 50 -response data corresponding to the first node identifier and the timepoint from the data retrieval service (see 5:51-65 and 13:20-38. Time data corresponding to a user interface element may be sent to a system that, depending on a current time period returned, returns a second estimated time period until a user interface element is available). 
It would have been obvious to one of ordinary skill in the art to have modified Bryc by Strand because both references are directed towards conveying user interface elements to a client. As is noted in Bryc, some user interface elements may not be available until a future time. Strand teaches the same idea, but simply adds an additional factor to user interface elements. This will give an administrator of Bryc more options in choosing how to convey the availability of content to a user. 

As to claim 10, Bryc as modified teaches the method of claim 1. 
Bryc teaches wherein the processing the node data representing the content associated with the timepoint into the node identifiers and the response data for the respective node identifiers comprises communicating, for a first node identifier, client-specific information … corresponding to the timepoint to a data retrieval service, and receiving first response data corresponding to the first node identifier … , wherein the first response data is formatted based on the client-specific information (see Bryc paragraph [0051]. User client specific information may be returned to a user and customized for display on the user device. Also see Busayarat paragraph [0085] for receiving client specific information).  
Strand teaches wherein the processing the node data representing the content associated with the timepoint into the node identifiers and the response data for the respective node identifiers comprises communicating, for a first node identifier, … time data corresponding to the timepoint to a data retrieval service, and receiving first response data corresponding to the first node identifier and the timepoint from the data retrieval service (see 5:51-65 and 13:20-38. Time data corresponding to a user interface element may be sent to a system that, depending on a current time period returned, returns a second estimated time period until a user interface element is available). 
It would have been obvious to one of ordinary skill in the art to have modified Bryc by Strand because both references are directed towards conveying user interface elements to a client. As is noted in Bryc, some user interface elements may not be available until a future time. Strand teaches the same idea, but simply adds an additional factor to user interface elements. This will give an administrator of Bryc more options in choosing how to convey the availability of content to a user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152